United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-489
Issued: July 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2006 appellant, through his attorney, filed a timely appeal of a
January 31, 2006 merit decision of an Office of Workers’ Compensation Programs’ hearing
representative, finding that he did not sustain lumbar, cervical, bilateral shoulder and emotional
conditions causally related to his accepted employment-related injuries. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether appellant established that he sustained lumbar, cervical, bilateral
shoulder and emotional conditions causally related to his December 10, 1984 accepted
employment-related injuries.
FACTUAL HISTORY
This case has previously been before the Board on three occasions. In a December 6,
1994 order, the Board dismissed appellant’s appeal of the Office’s July 5, 1994 decision which

denied modification of the finding that the constructed position of hand packager represented
appellant’s wage-earning capacity.1 In a December 29, 1994 order, the Board dismissed
appellant’s appeal of an Office decision.2 The Board’s February 15, 2000 order granted the
Director of the Office’s request to remand the case.3 The facts and the history relevant to the
present issue are hereafter set forth.
On December 13, 1984 appellant, then a 31-year-old rigger, filed a traumatic injury claim
alleging that on December 10, 1984 a heavy metal plate fell against his right leg while in the
performance of duty. He stopped work on the date of injury.4 The Office accepted appellant’s
claim for internal derangement and anterior cruciate tear of the right knee. It authorized right
knee surgeries which he underwent from December 1984 to June 1985.
In a September 30, 2002 medical report, Dr. Arnold S. Lincow, an attending family
practitioner, stated that appellant had progressive disc herniations of the lumbar spine based on a
September 18, 2002 magnetic resonance imaging (MRI) scan of his lumbar spine. He diagnosed
the following conditions:
1. Chronic complex pain syndrome with reflex sympathetic dystrophy;
2. Unresolved progressive traumatic arthritis of [appellant’s] cervical, thoracic
and lumbar spine, bilateral knees, shoulders;
3. Bilateral carpal tunnel syndrome;
4. Bilateral shoulder sprains, unresolved with progressive traumatic rotator cuffs
with impingement syndrome;
5. Unresolved right brachial plexopathy;
6. Severe chondromalacia of bilateral knees with multiple surgical procedures to
the right knee;
7. Unresolved progressive traumatic hip sprains with progressive arthritis and
tendinitis;
8. Post-traumatic stress syndrome with phobic ideation, panic attacks and
moderate depression;
9. Post-traumatic cephalgia;
1

Docket No. 95-270 (issued December 6, 1994).

2

Docket No. 95-399 (issued December 29, 1994). The Board notes that the December 29, 1994 order is not
contained in the case record.
3

Docket No. 99-1922 (issued February 15, 2000). The Board’s February 15, 2000 order is not contained in the
case record.
4

Appellant’s traumatic injury claim is not contained in the case record.

2

10. Suspect fracture of the left ankle secondary to radiculopathy;
11. Unresolved bilateral cervical and lumbar radiculopathy, superimposed
unresolved herniated cervical and lumbar discs.
Dr. Lincow opined that the diagnosed conditions “are directly and causally related to
[appellant’s] severe trauma which took place at the [employing establishment] on
December 11, 1984.” He further opined that appellant was totally disabled from any gainful
employment.
In a February 3, 2003 letter, appellant, through his attorney, requested that the Office
accept the conditions diagnosed by Dr. Lincow. Counsel contended that appellant’s upper
extremity, emotional and cervical conditions were caused by the December 10, 1984
employment injuries.5
By decision dated May 7, 2003, the Office denied the expansion of appellant’s accepted
conditions to include the conditions diagnosed by Dr. Lincow.6 In a letter dated May 16, 2003,
appellant, through his attorney, requested an oral hearing before an Office hearing representative.
On June 20, 2003 the Office issued a decision, denying appellant’s hearing request under
5 U.S.C. § 8128(a) on the grounds that he had previously requested reconsideration and was
therefore not entitled to a hearing as a matter of right. The Office also declined to grant a
discretionary hearing, finding that the matter could be equally well addressed through the
reconsideration process.
In a July 3, 2003 report, Dr. Lincow stated that appellant had unresolved cervical
spondylosis with disc herniations and radiculopathy and progressive exacerbation of lumbar
spondylosis with discogenic disease with new herniated disc disease at multiple levels from L3
to S1 with radiculopathy. He indicated that his multiple reconstructive surgeries of the right
knee by Dr. John J. McPhilemy, an osteopath who specializes in orthopedic surgery, had failed.
Dr. Lincow opined that appellant’s conditions were directly and causally related to his
December 10, 1984 employment injuries. He stated that appellant sustained a severe crush
injury of the right lower extremity, hips and lower back which had become progressively worse.
Dr. Lincow reiterated his prior diagnoses of an emotional condition or conditions and opinion
that appellant was totally disabled from any gainful employment.
Dr. Lincow’s October 29, 2003 report stated that appellant sustained permanent and
severe and irreversible injury to his right lower extremity and lumbar spine.
By letter dated December 12, 2003, the Office referred appellant, together with a
statement of accepted facts, the case record and a list of questions to be addressed, to
5

In the February 3, 2003 letter, counsel also requested reconsideration of the Office’s March 21, 2002 decision
which found that appellant was capable of earning wages as a parking lot attendant in light of Dr. Lincow’s
September 30, 2002 medical report.
6

In the May 7, 2003 decision, the Office also rescinded the March 21, 2002 decision.
appropriate compensation for total disability.

3

It paid appellant

Dr. Anthony W. Salem, a Board-certified orthopedic surgeon, for a second opinion medical
examination. In a January 15, 2004 report, Dr. Salem stated that appellant suffered from arthritis
in the neck, back and shoulders based on his physical examination findings and review of the
case record. However, he opined that these changes were not related to the December 10, 1984
employment injuries. Dr. Salem stated that MRI scans of record demonstrated rotator cuff tears
in both shoulders which he believed were consistent with appellant’s lifestyle and not the
accepted employment injuries. In an accompanying work capacity evaluation (Form OWCP-5c)
dated January 15, 2004, Dr. Salem opined that appellant could perform light-duty work with
restrictions.
On May 3, 2004 the Office found a conflict in the medical opinion evidence between
Dr. Lincow and Dr. Salem as to whether appellant sustained additional injuries related to the
December 10, 1984 employment-related right knee injuries. To resolve the conflict, the Office,
by letter dated May 3, 2004, referred appellant, together with a statement of accepted facts, the
case record and a list of questions to be addressed, to Dr. Herbert Stein, a Board-certified
orthopedic surgeon, for an impartial medical examination.
In a May 12, 2004 report, Dr. Stein provided a history of appellant’s December 11, 1984
employment injuries and medical treatment. He also provided a detailed review of appellant’s
medical records including a trauma center report which indicated that appellant was admitted for
a gunshot wound to the left knee on April 2, 1999. On physical examination, Dr. Stein reported
tenderness to light touch from the cervical spine to the lumbar area and diffuse tenderness over
the shoulders, front, back, top and upper arms down into the biceps area, the side posteriorly and
down in the forearm on direct pressure. He further reported limited range of motion of
appellant’s shoulders and lower extremities and decreased strength in his wrists. Dr. Stein stated
that on ambulation appellant walked with a slightly flexed lower back and a marked limp on the
right lower extremity. Appellant was status post reconstruction of the acromioclavicular (AC)
joint of the right shoulder. He had degenerative disc disease of the cervical and lumbar spines
with a bulging disc of the lumbosacral spine and degenerative arthritis of both wrists and
carpometacarpal joint of right thumb.
Dr. Stein stated that appellant demonstrated a significant degree of symptom
magnification in any area that he examined. There was extreme exaggeration of local tenderness
throughout the shoulders and complaint of severe pain on motion of the back despite the fact that
his symptoms far outweighed x-ray reports and an MRI scan of the lumbar spine. Dr. Stein
found a broad-based bulging disc and some disc degenerative disease, but noted that these were
reported as not marked. He opined that his findings regarding the lumbar and cervical spines
were not related to the December 11, 1984 employment injuries. Dr. Stein further opined that
symptoms related to both shoulders were related to AC joint arthropathy and secondary to the
right rotator cuff tear. He stated that it did not appear that a shoulder injury occurred as a result
of the December 11, 1984 employment injury based on history. Dr. Stein also stated that the
underlying changes in appellant’s right knee may be the result of the accepted employment
injury. He indicated that significant atrophy of the right quadriceps was related to his abnormal
gait pattern secondary to his complaints of pain in the right knee. Dr. Stein concluded that, based
on his review of the history, his findings on examination and review of records, appellant did not
sustain an injury to the cervical and lumbar spines, upper extremities or left knee as a result of

4

the December 11, 1984 employment injury. In an OWCP-5c form dated May 12, 2004, Dr. Stein
stated that appellant could work eight hours per day with restrictions.
By letter dated July 6, 2004, appellant’s attorney requested that acceptance of appellant’s
claim be expanded to include his low back and neck conditions. He submitted Dr. Lincow’s
June 11, 2004 report which stated that appellant had unresolved progressive chondromalacia of
the right knee that was caused by the December 10, 1984 employment injuries. Dr. Lincow
opined that he was totally disabled for work.
In a letter dated July 15, 2004, the Office denied appellant’s July 6, 2004 request based
on Dr. Stein’s May 12, 2004 medical report. On August 12, 2004 counsel requested that the
Office issue a formal determination regarding the expansion of appellant’s accepted claim with
appeal rights. In addition, he noted that contrary to Dr. Stein’s statement, appellant was never
treated for a gunshot wound.
By decision dated November 1, 2004, the Office denied the expansion of appellant’s
accepted conditions to include lumbar and cervical conditions. It determined that Dr. Stein’s
May 12, 2004 medical opinion was entitled to special weight accorded an impartial medical
specialist. On November 3, 2004 appellant, through his attorney, requested an oral hearing.
In a May 2, 2005 report, Dr. Lincow opined that appellant had myofascial pain syndrome
causally related to the December 11, 1984 employment injuries.
In a report dated November 10, 2005, Dr. Lincow determined that appellant had a 60
percent impairment of the whole person based on the American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides). He stated that
appellant was following the natural progression of a disease process stemming from the crush
injury he sustained some 20 years ago at the employing establishment on December 11, 1984.
Dr. Lincow opined that appellant was totally disabled and that his cervical, lumbar and bilateral
shoulder conditions should be included as compensable injuries. He contended that Dr. Stein
had difficulty figuring out that appellant was experiencing severe pain which he believed was
symptom magnification. According to Dr. Lincow, this was normal activity of a patient in pain.
He concluded that Dr. Stein’s medical opinion was not entitled to any weight.
By decision dated January 31, 2006, an Office hearing representative affirmed the
November 1, 2004 decision. She found that Dr. Lincow’s reports were not sufficiently
rationalized as they were not based on an accurate factual and medical background and they did
not provide any medical rationale in support of his opinion that appellant sustained consequential
lumbar, cervical and bilateral shoulder conditions causally related to the December 10, 1984
employment-related injuries.7

7

Following the issuance of the hearing representative’s January 31, 2006 decision, the Office received additional
evidence. The Board may not consider evidence for the first time on appeal which was not before the Office at the
time it issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office
and request reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.

5

LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his condition was caused or adversely affected by his employment. As
part of this burden he must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relation.8
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.9 Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.10
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11
ANALYSIS
The Board finds that the Office properly determined that a conflict existed in the medical
opinion evidence between Dr. Lincow, an attending physician, and Dr. Salem, an Office referral
physician, as to whether appellant sustained additional injuries causally related to his accepted
December 10, 1984 employment-related internal derangement and anterior cruciate tear of the
right knee. Dr. Lincow opined that appellant sustained cervical, lumbar, bilateral shoulder and
emotional conditions due to the accepted employment injuries and that he was totally disabled.
Dr. Salem opined that appellant did not sustain any additional injuries causally related to the
accepted employment injuries and that he could perform light-duty work with restrictions.
The Board further finds that the Office properly referred appellant to Dr. Stein, selected
as the impartial medical specialist. In a May 12, 2004 report, Dr. Stein stated that appellant
8

Kimper Lee, 45 ECAB 565 (1994).

9

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and the claimant’s specific employment factors. Id.
10

John W. Montoga, 54 ECAB 306 (2003).

11

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O Donnell, Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weisntein), 54 ECAB 360
(2003); Robert V. Disalvatore, 54 ECAB 351 (2003); Bernadine P. Taylor, 54 ECAB 336 (2003); Karen L. Yeager,
54 ECAB 317 (2003); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

6

experienced tenderness on light touch from the cervical spine to the lumbar area and diffuse
tenderness over the shoulders, front, back, top and upper arms down into the biceps area, the side
posteriorly and down in the forearm on direct pressure. He reported limited range of motion of
appellant’s shoulders and lower extremities and decreased strength in his wrists. Dr. Stein stated
that on ambulation he walked with a slightly flexed lower back and a marked limp on the right
lower extremity. He opined that appellant demonstrated a significant degree of symptom
magnification in any area that he examined. Dr. Stein stated that there was no objective evidence
to support his extreme exaggeration of local tenderness throughout the shoulders and complaints
of severe pain on motion of the back. He indicated that appellant was status post reconstruction
of the AC joint of the right knee. Appellant also had degenerative disc disease of the cervical
and lumbar spines with a bulging disc of the lumbosacral spine and degenerative arthritis of both
wrists and carpometacarpal joint of the right thumb. Dr. Stein, however, stated that these
conditions were reported as not marked. He opined that his findings regarding the lumbar and
cervical spines were not related to the December 11, 1984 employment injuries. Dr. Stein
further opined that appellant’s bilateral shoulder symptoms were related to AC joint arthropathy
and secondary to a right rotator cuff tear but it did not appear that he sustained a shoulder injury
on December 11, 1984 based on history. He concluded that, based on his review of the history,
his findings on examination and review of records, appellant did not sustain an injury to the
cervical and lumbar spines, upper extremities or left knee as a result of his accepted employment
injuries. Dr. Stein further concluded that he could work eight hours per day with restrictions.
The Board finds that Dr. Stein’s May 12, 2006 report is sufficiently well rationalized and
based upon a proper factual background such that it is entitled to special weight afforded an
impartial medical examiner in establishing that appellant did not have any additional injuries
causally related to his December 10, 1984 employment-related internal derangement and anterior
cruciate tear of the right knee. Dr. Stein provided an extensive review of appellant’s medical
history. Although he stated that the date of injury was December 11, 1984 rather than
December 10, 1984, the Board finds that he provided an accurate description of the accepted
employment incident. Further, Dr. Stein did not rely on the alleged gunshot wound incident
which was denied as having occurred by appellant in finding that appellant did not sustain
additional injuries due to his December 10, 1984 employment-related conditions. Moreover, he
reported his examination findings and gave a reasoned opinion that appellant’s subjective
complaints were not supported by objective findings of additional conditions he sustained due to
his accepted employment injuries. For these reasons, the Board finds that Dr. Stein’s report is
entitled to special weight accorded to an impartial medical examiner.
Dr. Lincow submitted subsequent reports, prior to the hearing representative’s
January 31, 2006 decision, that are insufficient to overcome the weight given the impartial
medical specialist’s opinion that appellant did not sustain additional injuries causally related to
the December 10, 1984 employment-related injuries. His May 2, 2005 report essentially
reiterated his earlier diagnoses and opinion that appellant sustained cervical and shoulder
conditions due to his accepted employment injuries. Dr. Lincow did not provide a reasoned
medical opinion on the issue of causal relationship. While he opined in a November 10, 2005
report that appellant sustained a 60 percent impairment of the whole person based on the
A.M.A., Guides, he did not provide any measurements or identify the tables and figures of the
A.M.A., Guides he used to determine this impairment rating. In addition, Dr. Lincow did not
provide any medical rationale in support of his opinion that appellant was totally disabled and
7

that he was following the natural progression of a disease process stemming from the
December 10, 1984 employment injuries. Moreover, he was part of the original conflict in
medical opinion and did not present any new findings or rationale to support his opinion.12
CONCLUSION
The Board finds that appellant has failed to establish that he sustained lumbar, neck,
bilateral shoulder and emotional conditions causally related to his accepted employment-related
injuries.
ORDER
IT IS HEREBY ORDERED THAT the January 31, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Jaja K. Asaramo, 55 ECAB 200 (2004) (submitting a report from a physician who was on one side of a medical
conflict that an impartial specialist resolved is generally insufficient to overcome the weight accorded to the report
of the impartial medical examiner or to create a new conflict).

8

